Exhibit NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - October 1, 2008 . Estimated unpaid down time days RIG RIGDESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 3Q-08 4Q-08 4Q-08 A* A* E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects. Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct. Various factors could cause actual results to differ materially. We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. U.S. Gulf of Mexico (8) Semisubmersibles (5) A* A* E** Noble Clyde Boudreaux (a, b) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Shell 6/09/2007 6/08/2009 226-228 Experienced 57 days of downtime in 3Q 2008 for BOP repair. Returned to work on 8/26/2008. 57 Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' US GOM Anadarko/Noble Energy 4/25/2008 3/08/2011 434-436 Experienced 16 days of downtime in 3Q 2008 due to Hurricane Ike. A charge of $10 million for an insurance deductible related to damage from Hurricane Ike on the Noble Amos Runner, Noble Paul Romano and the Noble Lorris Bouzigard was taken during 3Q 2008 which increased "Contract Drilling Services Expenses" for the quarter. 16 1 3 Noble Jim Thompson (a) Noble EVA 4000™ 1984/1999 6,000' US GOM Shell 3/01/2007 2/28/2009 424-426 4 US GOM Shell 3/01/2009 2/28/2011 504-506 Noble Paul Romano (a) Noble EVA 4000™ 1981/1998 6,000' US GOM Anadarko/BHP 11/05/2007 12/31/2008 434-436 Experienced 16 days of downtime in 3Q 2008 due to Hurricane Ike. A charge of $10 million for an insurance deductible related to damage from Hurricane Ike on the Noble Amos Runner, Noble Paul Romano and the Noble Lorris Bouzigard was taken during 3Q 2008 which increased "Contract Drilling Services Expenses" for the quarter. 16 1 3 US GOM Marathon 1/01/2009 12/31/2009 481-483 US GOM Noble Energy 1/01/2010 12/31/2011 604-606 Noble Lorris Bouzigard (b) Pentagone 85 1975/2003 4,000' US GOM LLOG 6/23/2008 6/24/2010 269-271 Experienced18 days of downtime in 3Q 2008 due to Hurricane Ike. A charge of $10 million for an insurance deductible related to damage from Hurricane Ike on the Noble Amos Runner, Noble Paul Romano and the Noble Lorris Bouzigard was taken during 3Q 2008 which increased "Contract Drilling Services Expenses" for the quarter. 18 1 3 US GOM LLOG 6/25/2010 6/24/2011 334-336 Submersibles (3) Noble Joe Alford Pace Marine 85G 1982/2006 70’-C US GOM Seneca 1/04/2008 8/22/2008 49-51 US GOM Mariner 8/23/2008 11/22/2008 57-59 US GOM Mariner 11/23/2008 5/22/2009 67-69 Noble Lester Pettus Pace Marine 85G 1982/2007 70’-C US GOM LLOG 3/21/2008 9/26/2008 54-56 US GOM LLOG 9/27/2008 3/26/2009 57-59 Noble Fri Rodli Transworld 1979/1998 70’-C US GOM Cold Stacked 10/21/2007 12/31/2008 - Cold stacked. 92 1 90 International (54) (c) Mexico Semisubmersible (1) Noble Max Smith Noble EVA 4000™ 1980/1999 7,000' Shipyard/In-transit 5/06/2008 7/31/2008 - 33 Bay of Campeche Pemex 8/01/2008 7/31/2011 483-485 Mexico Jackups (10) (c) Noble Bill Jennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex 6/18/2008 6/17/2010 149-151 This contract is fixed at a dayrate of $149k-$151k until 12/14/2008 after which time the contract reprices every three months based on an index of jackup rates in seven international regions. Anticipate +/- 14 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 14 Noble Eddie Paul MLT Class 84-E.R.C. 1976/1995 390’-IC Bay of Campeche Pemex 6/05/2007 12/03/2009 177-179 Anticipate +/- 10 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 10 Noble Leonard Jones MLT Class 53-E.R.C. 1972/1998 390’-IC Bay of Campeche Pemex 6/24/2007 12/22/2009 185-187 Anticipate +/- 10 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 10 Noble Johnnie Hoffman Baker Marine BMC 300 1976/1993 300’-IC Bay of Campeche Pemex 10/31/2007 4/14/2010 170-172 4 Noble Gene Rosser Levingston Class 111-C 1977/1996 300’-IC Bay of Campeche Pemex 12/21/2007 6/20/2010 170-172 Anticipate +/- 10 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 10 Noble John Sandifer Levingston Class 111-C 1975/1995 300’-IC Bay of Campeche Pemex 9/24/2007 3/20/2010 170-172 3 Noble Lewis Dugger Levingston Class 111-C 1977/1997 300’-IC Bay of Campeche Pemex 6/18/2008 1/31/2010 144-146 This contract is fixed at a dayrate of $144k-$146k until 12/14/2008 after which time the contract reprices every three months based on an index of jackup rates in seven international regions. Anticipate +/- 21 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 2 21 Noble Sam Noble Levingston Class 111-C 1982 300’-IC Bay of Campeche Pemex 9/22/2007 3/21/2010 170-172 Anticipate +/- 10 days of downtime in 4Q 2008 for rig modification and regulatory inspection. 10 Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex 5/02/2007 7/12/2008 149-151 Received contract extension from PEMEX for 73 additional days. Bay of Campeche Pemex 7/13/2008 8/25/2010 104-106 This contract is fixed at a dayrate of $104k-$106k until 1/09/2009 after which time the contract reprices every three months based on an index of jackup rates in seven international regions. Anticipate +/- 14 days of downtime in 4Q 2008 for rig modificaitons and regulatory inspection. 14 Noble Tom Jobe MLT Class 82-SD-C 1982 250’-IC Bay of Campeche Pemex 8/08/2007 8/06/2008 149-151 Bay of Campeche Pemex 8/07/2008 12/06/2011 154-156 This contract is fixed at a dayrate of $154k-$156k until 2/02/2009 after which time the contract reprices every three months based on an index of jackup rates in seven international regions. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 1of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - October 1, 2008 . Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 3Q-08 4Q-08 4Q-08 A* A* E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects. Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct. Various factors could cause actual results to differ materially. We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. Brazil Semisubmersibles (2) A* A* E** Noble Paul Wolff Noble EVA 4000™ 1981/1999/ 2006 9,200'-DP Brazil Petrobras 1/01/2006 11/03/2009 163-165 Eligible for a maximum 20% performance bonus. Brazil Petrobras 11/04/2009 11/03/2014 427-429 Received Memorandum of Understanding. Eligible for a maximum 15% performance bonus. Petrobras has an option to convert this to a 6-year term at $416k/day plus a maximum 18% performance bonus; option must be exercised by 11/01/2009. Noble Therald Martin (b) Pentagone 85 1977/2004 4,000' Brazil Petrobras 4/11/2007 10/17/2010 113-115 Petrobras exercised two 13-month priced options. Eligible for a maximum 15% performance bonus. 2 Brazil Petrobras 10/18/2010 10/17/2015 269-271 Received Memorandum of Understanding. Eligible for a maximum 10% performance bonus. Brazil Drillships (3) Noble Roger Eason (b) NAM Nedlloyd-C 1977/2005 7,200'-DP Brazil Downtime/Shipyard 11/29/2007 10/09/2008 - Commisioning systems to prepare for return to work following the repairs related to the fire reported on November 29, 2007. 92 1 8 Brazil Petrobras 10/10/2008 3/14/2010 136-138 Brazil Petrobras 3/15/2010 8/12/2010 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 8/13/2010 8/12/2016 346-348 Received Memorandum of Understanding. Eligible for a maximum of 15% performance bonus. Noble Leo Segerius (b) Gusto Engineering Pelican Class 1981/2002 5,600’-DP Brazil Petrobras 7/01/2006 8/13/2008 123-125 Eligible for a maximum 10% performance bonus. Brazil Chevron 8/14/2008 6/24/2009 524-526 Brazil Shell 6/25/2009 9/05/2009 524-526 Received letter of intent. Brazil Petrobras 9/06/2009 5/03/2011 299-301 Received Memorandum of Understanding. Eligible for a maximum of 15% performance bonus. Brazil Petrobras 5/04/2011 10/01/2011 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 10/02/2011 1/23/2016 299-301 Received Memorandum of Understanding. Eligible for a maximum of 15% performance bonus. Noble Muravlenko Gusto Engineering Pelican Class 1982/1997 4,900’-DP Brazil Petrobras 3/18/2007 3/15/2009 119-121 Eligible for a maximum 15% performance bonus. 13 Brazil Petrobras 3/16/2009 9/13/2010 289-291 Received Memorandum of Understanding. Eligible for a maximum of 15% performance bonus. Brazil Petrobras 9/14/2010 2/11/2011 89-91 Anticipate to enter the shipyard for +/- 150 days for rig modifications and regulatory inspection. Brazil Petrobras 2/12/2011 8/14/2015 289-291 Received Memorandum of Understanding. Eligible for a maximum of 15% performance bonus. North Sea Semisubmersible (1) Noble Ton van Langeveld Offshore Co. SCP III Mark 2 1979/2000 1,500' United Kingdom Venture 6/30/2008 6/29/2009 359-361 United Kingdom Venture 6/30/2009 6/30/2010 379-381 Plus a six month priced option at a dayrate of $380k to be declared before 12/31/2008. North Sea Jackups (7) Noble Julie Robertson Baker Marine Europe Class 1981/2001 390'-IC (e) United Kingdom Venture 9/14/2007 9/14/2008 164-166 United Kingdom Venture 9/15/2008 9/14/2009 197-199 United Kingdom Venture 9/15/2009 9/14/2010 211-213 Noble Al White CFEM T-2005-C 1982/2005 360’-IC United Kingdom RWE 5/02/2008 10/07/2008 124-126 Netherlands Total 10/08/2008 10/07/2009 207-209 Noble Byron Welliver CFEM T-2005-C 1982 300’-IC Denmark Maersk 9/04/2007 9/03/2008 181-183 Denmark Maersk 9/04/2008 9/03/2009 209-211 Anticipate +/- 5 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 5 Maersk - Option 9/04/2009 9/03/2010 219-221 Noble Lynda Bossler MSC/CJ-46 1982 250’-IC Netherlands Wintershall 1/01/2008 9/01/2008 219-221 Netherlands Cirrus Energy 9/02/2008 5/01/2009 219-221 Netherlands Wintershall 5/02/2009 8/01/2009 219-221 Netherlands Cirrus Energy 8/02/2009 10/01/2009 219-221 Netherlands Cirrus Energy - Option 10/02/2009 1/01/2010 214-216 Priced option. Noble Piet van Ede MSC/CJ-46 1982 250’-IC Netherlands Gaz de France 1/01/2008 12/31/2008 204-206 Netherlands Gaz de France 1/01/2009 12/31/2009 211-213 Conversion option to one year contract at $211k-$213k/day exercised. Noble Ronald Hoope MSC/CJ-46 1982 250’-IC Netherlands Gaz de France 7/01/2008 12/31/2008 206-208 Netherlands Gaz de France 1/01/2009 12/31/2009 211-213 Noble George Sauvageau NAM Nedlloyd-C 1981 250’-IC Netherlands Wintershall 1/29/2008 12/31/2008 224-226 Netherlands Wintershall 1/01/2009 12/31/2009 219-221 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 2of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - October 1, 2008 . Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 3Q-08 4Q-08 4Q-08 A* A* E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects. Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct. Various factors could cause actual results to differ materially. We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. West Africa Semisubmersible (1) A* A* E** Noble Homer Ferrington F&G 9500 Enhanced Pacesetter 1985/2004 6,000' Cote d'lvoire CNR International 4/14/2008 4/13/2009 433-435 3 Africa ExxonMobil 4/14/2009 4/13/2012 504-506 West Africa Jackups (7) Noble Percy Johns F&G L- 1981/1995 300’-IC Nigeria ExxonMobil 3/28/2007 3/27/2009 170-171 Experienced 18 days of downtime in 3Q 2008 for leg repairs. 18 Nigeria ExxonMobil 3/28/2009 3/27/2010 182-184 Noble Roy Butler F&G L- 1982/1998 300’-IC (f) Cameroon Shipyard 12/24/2007 8/25/2008 - Experienced 56 days of downtime in 3Q 2008 for rig modifications and regulatory inspection. Cameroon Shipyard 8/26/2008 - Available. 92 1 Noble Tommy Craighead F&G L- 1982/2003 300’-IC Nigeria Addax 1/18/2007 1/17/2009 170-171 Anticipate +/- 1 day of downtime in 4Q 2008 for rig modifications and regulatory inspection. 1 Nigeria Operator Undisclosed 1/18/2009 1/17/2010 # Received letter of intent. Rate withheld at request of operator. Noble Carl Norberg MLT Class 82-C 1976/2003 250'-IC Cameroon Shipyard 5/13/2008 7/09/2008 - 52 1 90 Nigeria EER 7/10/2008 8/18/2008 169-171 Cameroon Shipyard 8/19/2008 10/31/2008 - Available. In-transit & contract preparation Pemex 11/01/2008 02/09/2009 - Estimated departure to Mexico. Lump sum fee will offset mobilization costs. Bay of Campeche Pemex 02/10/2009 02/11/2011 154-156 This 731 day contract is fixed at a dayrate of $154k-$156k for the first six months after which time the contract reprices every three months based on an index of jackup rates in seven international regions. Noble Ed Noble MLT Class 82-SD-C 1984/2003 250’-IC Nigeria ExxonMobil 9/03/2006 9/02/2008 160-161 Nigeria ExxonMobil 9/03/2008 7/02/2009 172-174 Noble Lloyd Noble MLT Class 82-SD-C 1983/1990 250’-IC Nigeria Chevron 5/21/2006 8/17/2008 127-129 Nigeria Chevron 8/18/2008 1/17/2009 159-161 Noble Don Walker Baker Marine BMC 150-SD 1982/1992 150’-IC Nigeria Shell/Brittania-U 7/01/2007 4/29/2008 164-166 Cameroon Shipyard 4/30/2008 - Available. 92 1 Arabian Gulf Jackups (15) Noble Roger Lewis F&G JU-2000E 2007 400'-IC Qatar Shell 2/03/2008 2/02/2010 104-106 Noble George McLeod F&G L- 1981/1995 300’-IC UAE (Sharjah) Shipyard 5/18/2008 9/14/2008 - Experienced 62 days of downtime in 3Q 2008 for rig modifications and regulatory inspection. 62 UAE (Sharjah) Shipyard 9/15/2008 - Available. 1 Noble Jimmy Puckett F&G L- 1982/2002 300'-IC Qatar RasGas - Options 11/29/2007 5/31/2009 59-61 Exercised seven option wells. Remaining options after 5/31/2009, but not yet exercised: One well @ $59k-$61k, nine wells @ $65k-$67k/day and nine wells @ $71k-$73k/day. Estimated time to complete each well is +/- 65 days. Noble Kenneth Delaney F&G L- 1983/1998 300'-IC Qatar QatarGas 3 & 4 8/01/2008 6/07/2009 194-196 Qatar QatarGas 3 & 4 6/08/2009 3/31/2010 162-163 Noble Gus Androes Levingston Class 111-C 1982/2004 300'-IC UAE (Abu Dhabi) Total ABK - Extension 4/01/2008 9/30/2008 90-92 10/01/2008 3/31/2009 98-100 Extensions: Renewable every six months, dayrate increases/decreases capped at 10%. Extension agreement ends 12/31/2010. Noble Harvey Duhaney Levingston Class 111-C 1976/2001 300'-IC Qatar Total 3/25/2008 3/24/2009 98-100 Anticipate +/- 7 days of downtime in 4Q 2008 for regulatory inspection. 7 Noble Mark Burns Levingston Class 111-C 1980/2005 300'-IC UAE (Dubai) Dubai Petroleum 10/12/2007 10/11/2009 # Rate withheld at request of operator. Noble Roy Rhodes MLT Class 116-C 1979 300’-IC (f) UAE (Dubai) Dubai Petroleum 3/06/2008 3/06/2009 # Rate withheld at request of operator. Noble Cees van Diemen Modec 300C-38 1981/2004 300'-IC Qatar RasGas 9/23/2004 1/15/2009 59-61 UAE (Sharjah) Shipyard 1/16/2009 2/20/2009 - Anticipate +/- 35 days of downtime in 1Q 2009 for rig modifications and regulatory inspection. Noble David Tinsley Modec 300C-38 1981/2004 300'-IC Qatar RasGas 11/01/2007 11/30/2008 61-63 Qatar RasGas 12/01/2008 3/31/2009 159 -161 Noble Gene House Modec 300C-38 1981/1998 300'-IC Qatar Shell 2/03/2008 10/30/2008 160-162 Qatar Talisman 10/31/2008 12/31/2008 149-151 Qatar QatarGas 3 & 4 1/01/2009 7/01/2009 162-163 Anticipate +/- 6 month contract. Noble Charles Copeland MLT Class 82-SD-C 1979/2001 280’-IC Qatar RasGas 3/01/2008 10/31/2008 87-89 UAE (Sharjah) Shipyard 11/01/2008 12/31/2008 - Anticipate +/- 62 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 62 Noble Chuck Syring MLT Class 82-C 1976/1996 250’-IC Qatar Maersk 11/12/2007 11/11/2009 159-161 Dhabi II Baker Marine BMC 150 1982/2006 150'-IC UAE (Abu Dhabi) ADOC 7/15/2006 7/14/2008 60-62 UAE (Abu Dhabi) ADOC 7/15/2008 7/14/2011 91-93 Noble Dick Favor Baker Marine BMC 150 1982/2004 150’-IC Qatar QatarGas 3 & 4 1/01/2008 11/10/2008 162-163 UAE (Sharjah) Shipyard 11/11/2008 12/31/2008 - Anticipate +/- 51 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 51 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 3of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - October 1, 2008 . Estimated unpaid down time days RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE DAYRATE ($000) COMMENTS 3Q-08 4Q-08 4Q-08 A* A* E** This fleet status report contains “forward-looking statements” within the meaning of the U.S. federal securities laws about our business, financial performance and prospects. Statements about our plans, intentions, expectations, beliefs, estimates, predictions or similar expressions for the future are forward-looking statements. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct. Various factors could cause actual results to differ materially. We discuss these factors, including risks and uncertainties, from time to time in our filings with the U.S. Securities and Exchange Commission. India Jackups (2) (d) A* A* E** Noble Ed Holt Levingston Class 111-C 1981/2003 300’-IC India Jindal/ONGC 1/15/2007 7/29/2009 82-83 Rig bareboat chartered to Jindal which contracted with ONGC. Noble Charlie Yester MLT 116-C 1980 300’-IC India Jindal/ONGC 1/30/2007 1/29/2010 130-131 Rig bareboat chartered to Jindal which contracted with ONGC. Anticipate +/- 14 days of downtime in 4Q 2008 for rig modifications and regulatory inspection. 14 Far East Semisubmersibles (3) Noble Dave Beard - Newbuild F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Dalian, China - DSIC Shipyard 12/31/2008 - In-transit & acceptance testing Petrobras 1/01/2009 3/14/2009 208-210 Brazil Petrobras 3/15/2009 3/14/2014 219-221 Eligible for a maximum 15% bonus. Noble Danny Adkins - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 3/31/2009 - In-transit & acceptance testing Shell 4/01/2009 7/31/2009 424-426 US GOM Shell 8/01/2009 3/31/2013 446-448 Noble Jim Day - Newbuild Bingo 9000 1999/2009 12,000'-DP Singapore - Jurong Shipyard 12/15/2009 - In-transit & acceptance testing Marathon 12/16/2009 3/31/2010 - Lump sum fee will offset mobilization costs. US GOM Marathon 4/01/2010 3/31/2014 514-516 Far East Drillship (1) Globetrotter - Newbuild Globetrotter Class 2011 10,000'-DP Dalian, China - STX / Netherlands - Huisman Shipyard 9/30/2011 - NE has secured priced options for three additional drillships exercisable by NE 90, 120 and 180 days from date of contract execution (9/22/2008). In-transit & acceptance testing TBA 10/01/2011 12/31/2011 TBA TBA 1/01/2012 TBA TBA Available. Far East Jackups (2) Noble Hans Deul - Newbuild F&G JU-2000E 2008 400'-IC Dalian, China - DSIC Shipyard 11/02/2008 - Heavy lift delay as a result in change of provider. In-transit Shell 11/03/2008 12/31/2008 34-36 North Sea Shell 1/01/2009 12/31/2010 127-129 Noble Scott Marks - Newbuild F&G JU-2000E 2009 400'-IC Dalian, China - DSIC Shipyard 6/30/2009 - In-transit Venture 7/01/2009 8/31/2009 44-46 North Sea Venture 9/01/2009 8/31/2011 209-211 671 9 426 (a) Unit has been upgraded to the NC-5SM mooring standard. 2008 Total (includes: shipyard, stacked, and downtime days) 2021 (b) Rig utilizes the Aluminum Alloy Riser technology. (c) The amount shown in the “Dayrate” column reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless specified otherwise. In various international markets, the Company contracts with certain parties for the provision of certain local services and advice. Compensation paid to such parties by the Company typically is based on a percentage of the drilling contract’s daywork operating rate, and the Company accounts for such payments in its financial statements in the contract drilling services operating costs and expenses line item. 1Q 08 Downtime (includes: shipyard, stacked, and downtime days): 375 days (d) Listed rigs are modified bareboat charter; cost structure varies by region. 2Q 08 Downtime (includes: shipyard, stacked, and downtime days): 540 days (e) Leg extensions fabricated to enable the rig to operate in up to 390' of water in a non-harsh environment. (f) Rig is currently equipped to operate in 250' of water. Leg extensions fabricated to enable the rig to operate in up to 300' of water. (g) Rig is currently equipped to operate in 250' of water. A* Actual downtime incurred during the quarter indicated as of the report date; E** Estimated additional downtime days expected to occur as of the report date. # Rate withheld at request of operator. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 4 of 4
